Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 33-34, 36-76, 78-79, and 81 are pending as of the response and amendments filed on 7/1/22. Claims 1-32, 35, 77, and 80 have been canceled. 
The rejections for nonstatutory double patenting over the claims of US 10646456 & US 10154971 are withdrawn in consideration of the acceptance of the terminal disclaimer filed on 7/1/22. 
The rejection of claims 34-35, 39, 43, 56-58, 62-77, and 80 under 35 USC 112(b) is withdrawn upon consideration of the amendments, as well as Applicants’ arguments.
The rejection of claims 77 and 80 under 35 USC 112(d) is withdrawn as these claims have been canceled. 
Claims 33-34, 36-76, 78-79, and 81 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treatment of PD is not taught or suggested by the prior art, and the claimed method provides unexpected results compared to the prior art. Went, US 20110189273 (cited in an IDS) represents the most relevant prior art. Went teaches administering an amantadine composition in extended release form to a subject having PD who is currently undergoing levodopa therapy, and teaches a broad daily dose of amantadine or a pharmaceutical salt thereof from 50-600 mg. Went further teaches a treatment schedule comprising administering extended release amantadine once daily at a dose of 260 mg. for one week, followed by administration of extended release amantadine once daily at doses of either 340 or 420 mg. for 7 weeks. Applicants have defined ON time as the period in which the drug is providing benefit with respect to mobility, slowness, and stiffness symptoms, while OFF time is defined as the time period during which the drug’s effects have worn off and is no longer providing benefit for reducing symptoms of slowness, stiffness, or reduced mobility (see para [0044] of instant specification). Applicants have provided evidence that Parkinson’s disease patients in the treatment regimen administered extended release amantadine once daily at a dose of 420 mg. for 7 weeks, after an initial treatment period, experienced an 18.2% increase in OFF time compared to baseline, while patients administered 340 mg. amantadine HCl in extended release form once daily for 7 weeks after the initial 1 week treatment period experienced a significant decrease in OFF time compared to baseline, which is unexpected (see para [0154] of specification):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 7/1/22 has been considered. 


Conclusion
Claims 33-34, 36-76, 78-79, and 81 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627